      Case
       Case1:18-cr-00488-LTS
            1:18-cr-00488-LTS Document
                               Document85-1
                                        86 Filed
                                            Filed10/27/20
                                                  10/22/20 Page
                                                            Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA :
                                                      :   18 Cr. 488 (LTS)
       -v-                                            :
                                                      :         ORDER
JESSE RODRIGUEZ,                                      :
                                                      :
              Defendant.                              :
------------------------------------------------------X

        Upon the application of defendant Jesse Rodriguez, by his counsel, it is hereby

        ORDERED, pursuant to Title 18, United States Code, Sections 4241 et seq., that

Dr. Cheryl Paradis is appointed to perform a psychological reevaluation of Mr. Rodriguez

to assist the Court in determining Mr. Rodriguez’s competency to proceed in this matter;

        ORDERED, that Dr. Paradis’s fees are to be paid by the Department of Justice

pursuant to Title 18, United States Code, Section 4272(b);

        ORDERED that before meeting with Mr. Rodriguez, Dr. Paradis will review the

forensic evaluation performed of Mr. Rodriguez at FMC Butner, as well as any other prior

psychological evaluations and testing and relevant medical records that may be of

assistance to Dr. Paradis in evaluating Mr. Rodriguez’s competency;

        ORDERED that the Federal Bureau of Prisons and FMC Butner shall produce to

Dr. Paradis the raw data from the psychological testing that performed on Mr. Rodriguez at

that FMC Butner;

        ORDERED that Dr. Paradis shall have access to the Windsor Park Nursing Home

or any other facility where Mr. Rodriguez is currently housed, in order to conduct her

reevaluation; and
     Case
      Case1:18-cr-00488-LTS
           1:18-cr-00488-LTS Document
                              Document85-1
                                       86 Filed
                                           Filed10/27/20
                                                 10/22/20 Page
                                                           Page22ofof22




       ORDERED that Dr. Paradis will report the results of her psychological reevaluation

to the Court within a reasonable period of time following the conclusion of her

reevaluation.


Dated: New York, New York
                27 2020
       October ____,


                                           /s/ Laura Taylor Swain
                                         _____________________________________
                                         HONORABLE LAURA TAYLOR SWAIN
                                         UNITED STATES DISTRICT JUDGE
